Citation Nr: 0813895	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  05-07 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral arch 
disorder.  

2.  Entitlement to service connection for residuals of a 
caesarean section (C-section).

3.  Entitlement to an evaluation in excess of 40 percent 
before February 20, 2007 and in excess of 60 percent 
thereafter for service-connected cystitis with urinary tract 
infections (UTIs).

4.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected cholecystectomy residuals.

5.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected low back strain.

6.  Entitlement to an initial compensable evaluation for 
service-connected residuals of an umbilical herniorrhaphy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to June 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from March 2003 and January 2005 rating decisions by which 
the RO granted service connection for the increased rating 
issues enumerated above and denied service connection for the 
two service connection matters at issue herein.  

During the course of this appeal, the RO assigned increased 
ratings for the service-connected cystitis with UTIs and the 
service-connected residuals of a cholecystectomy.  Although 
each increase represents a grant of benefits, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a decision awarding a higher rating, but less that the 
maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these 
matters continue before the Board.

In January 2008, the veteran testified at a hearing before 
the undersigned that was held at the RO.

The issue of entitlement to service connection for bilateral 
arch pain is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is shown to have delivered a baby via c-
section in service, which resulted in a post-surgical scar 
that is productive of numbness.

2.  Before February 20, 2007, the veteran's service-connected 
cystitis with UTIs was manifested by no more than some 
involuntary voiding and inconvenience; as of that date, the 
disability has been manifested by no more than the need for 
absorbent pads that must be changed at least four times a 
day.  

3.  The veteran's service-connected cholecystectomy residuals 
are manifested by no more than a mild disability picture.

4.  The veteran's service-connected low back strain is 
manifested by no more than moderate limitation of motion and 
some pain on extremes of motion.

5.  The veteran has no sequelae associated with the service-
connected umbilical herniorrhaphy.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a c-section is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent before February 20, 2007 and in 
excess of 60 percent from February 20, 2007 for the veteran's 
service-connected cystitis with UTIs have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.115a, 4.115b, Diagnostic Code 7512 (2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
cholecystectomy residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7318 (2007).

4.  The criteria for entitlement to a disability evaluation 
of 20 percent for the veteran's service-connected low back 
strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5292, 5295 
(2002), 5235-5242 (2007).

5.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected umbilical 
herniorrhaphy residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7339 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess complying notice was 
sent to the veteran in March 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in October 2002 and August 2006 
that fully addressed all four notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

The VCAA duty to notify has not been satisfied with respect 
to the requirements set forth in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because 
increased ratings were granted and or because the veteran was 
apprised of the pertinent law and regulations in the January 
2005 statement of the case, did not express any confusion or 
lack of understanding since then, and has had ample 
opportunity to consult with her representative.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, private medical records, VA medical treatment 
records, and outpatient Army hospital records.  The veteran 
was provided an opportunity to set forth her contentions 
during the hearing before the undersigned Veterans Law Judge.  
The veteran was afforded medical examinations in connection 
with all of the issues on appeal.  Significantly, neither the 
veteran nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the issue of entitlement to a compensable 
evaluation for c-section residuals, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

C-section residuals

The record reflects that the veteran underwent an emergency  
c-section in service during childbirth.  She now claims 
numbness about the surgical site.  On September 2004 VA 
gynecological examination, the examiner observed a well-
healed transverse suprapubic scar.  A pelvic examination 
revealed no abnormalities.  The examiner diagnosed status 
post c-section with an abdominal scar.

The RO denied the veteran's claim asserting that the 
September 2004 pelvic examination was normal and that the 
surgical scar was characterized as well healed.  At her 
January 2008 hearing, the veteran indicated that the c-
section scar was not painful but that it was numb.  She is 
competent to provide evidence regarding subjective 
symptomatology.  The Board notes that medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent medical evidence 
for these purposes.  38 C.F.R. § 3.159(a)(2); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the presence of a disability 
even where not corroborated by contemporaneous medical 
evidence).  Applying the foregoing law to the facts, the 
Board may well rely on the veteran's claims regarding 
symptoms associated with her currently diagnosed scar.  Id.  
The Board, furthermore, finds no reason to doubt the 
veteran's testimony as to the numbness emanating from her 
surgical scar.

Because the veteran has a well documented residual of an in-
service c-section that is shown to be productive of 
discomfort, service connection for residuals of a c-section 
is granted.  38 C.F.R. § 3.303.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service- 
connected disabilities.  38 C.F.R. § 4.14 (2007).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlaps the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

Cystitis with UTIs 

The veteran's service-connected cystitis with UTIs has been 
rated 40 percent disabling before February 20, 2007 and 60 
percent effective February 20, 2007 under the provisions of 
Diagnostic Code 7512.  38 C.F.R. § 4.115b.  

Diagnostic Code 7512 provides that chronic cystitis, 
including interstitial and all etiologies, infections, and 
non-infections are rated as a voiding dysfunction.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7512.

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  If the diagnostic code refers to 
these specific areas of dysfunction, only the predominant 
area of dysfunction shall be considered for rating purposes.  
38 C.F.R. § 4.115(a).

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Urine leakage involves ratings ranging from 20 to 60 percent.  
A 60 percent evaluation contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  A 40 percent evaluation is warranted 
for leakage requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day.  A 20 percent 
evaluation contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  Id.

With respect to urinary frequency, a 40 percent evaluation is 
warranted for a daytime voiding interval less than one hour, 
or; awakening to void five or more times per night.  A 20 
percent evaluation is warranted for a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night.  A 10 percent evaluation is 
warranted for a daytime voiding interval between two and 
three hours, or; awakening to void two times per night.  Id.

A urinary tract infection manifested by poor renal function 
is to be rated as renal dysfunction.  Otherwise, 38 C.F.R. § 
4.115a provides for the assignment of a 30 percent evaluation 
when the evidence demonstrates a recurrent, symptomatic 
urinary tract infection requiring drainage/frequent 
hospitalization (i.e., greater than two times per year), 
and/or requiring continuous intensive management.  Assignment 
of a 10 percent evaluation is warranted for a urinary tract 
infection that requires long- term drug therapy, 1-2 
hospitalizations per year, and/or requiring intermittent 
intensive management.  Id.

On September 2004 VA genitourinary examination, the veteran 
indicated that there was "dribbling" of urine, which 
necessitated wearing liners throughout the day.  It was 
associated with sneezing, coughing, and laughing and rendered 
outdoor activities inconvenient.  Her last UTI was a year 
earlier.  The examiner diagnosed chronic cystitis with 
recurrent UTIs.

On February 2007 VA genitourinary examination, the veteran 
reported micturition occurring four or five times a day and 
two to three times at night.  She voided every three hours 
during the day and night.  There was an occasional history of 
dysuria.  She used four pads during the day and one or two at 
night.  The veteran took medication for her bladder, which 
helped somewhat.  The veteran's frequent micturition and 
leaking caused discomfort at home and at wok because she had 
to visit the restroom often.  Further, the veteran's job 
required travel, and her frequent micturition caused 
difficulties during travel.  She did not report, however, any 
missed work as a result of her urinary problems.  The 
examiner diagnosed chronic cystitis with urge and stress 
incontinence.

Before proceeding with its analysis, the Board notes that the 
veteran's service-connected disability need not be rated 
under the criteria for evaluating UTIs under 38 C.F.R. 
§ 4.115a because the veteran is not shown to be suffering 
from frequent UTIs and because her disability is better 
characterized as a voiding dysfunction as directed by 
Diagnostic Code 7512.  In addition, the Board notes that it 
will not evaluate the veteran's condition under the criteria 
set forth for urinary frequency under 38 C.F.R. § 4.115a 
because the veteran, who voids every two to three hours and 
awakens to void no more than twice a night, would be entitled 
to no more than a 10 percent evaluation under those criteria.  
Finally, 38 C.F.R. § 4.115a directs that only the predominant 
area of dysfunction be considered.  Here that area is a 
voiding dysfunction rather than UTIs.

Before February 20, 2007, the veteran's service-connected 
chronic cystitis and UTIs warrants no more than a 40 percent 
evaluation because the evidence of record before that date, 
while reflecting the need for liners, does not show the need 
to change absorbent materials more than four times a day.  
That evidence does not suggest such a need, furthermore, 
because it indicates only "dribbling," a term inconsistent 
with severe or serious voiding dysfunction.  Thus, the 
criteria for a 60 percent evaluation under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7512 and 38 C.F.R. § 4.115a are not 
met before February 20, 2007.

An evaluation in excess of 60 percent effective February 20, 
2007 is not warranted.  The rating schedule provides for an 
evaluation in excess of 60 percent only for renal 
dysfunction, post-operative suprapubic cystotomy, multiple 
urethroperineal fistulae, malignant neoplasms of the 
genitourinary system, or following a kidney transplant.  
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7516, 7519, 
7528, 7531.  None of the foregoing conditions are ones from 
which the veteran suffers, and an evaluation in excess of 60 
percent for the service-connected chronic cystitis with UTIs 
cannot be granted.  38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code 7512.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected chronic cystitis with UTIs has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Cholecystectomy residuals

The veteran's service-connected cholecystectomy residuals 
have been rated 10 percent disabling the provisions of 
Diagnostic Code 7318.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7318, a gallbladder removal which is 
asymptomatic warrants a zero percent disability rating.  
38 C.F.R. § 4.114, Diagnostic Code 7318.  Removal of a 
gallbladder with mild symptoms warrants a 10 percent 
disability rating, and gallbladder removal with severe 
symptoms warrants a 30 percent rating.  Id.  A 30 percent 
evaluation for symptoms related to removal of a gallbladder 
is the maximum evaluation available under Diagnostic Code 
7318.

On September 2004 VA medical examination, the veteran 
reported postprandial diarrhea three to four times a day with 
abdominal cramping but without enzyme supplementation.  The 
examiner observed a cholecystectomy scar that was six inches 
long and half an inch wide.  It was hypopigmented with some 
numbness.  There was no scar sensitivity.  The examiner 
diagnosed status post cholecystectomy with post-surgical 
diarrhea.

On April 2007 VA scars examination, the veteran reported a 
burning sensation on the scar site, but she denied numbness 
and pain.  The scar was 13.2 centimeters in length and one 
centimeter in width, and was mildly elevated with no 
depression.  The examiner noted no tenderness over the scar.  
There were no adhesions to underlying tissue, and the scar 
was characterized as superficial.  The scar was shiny and 
mildly hypopigmented.  The scar did not cause any limitation 
of motion or function.  The diagnosis was of cholecystectomy 
scar with residuals.

Under Diagnostic Code 7318, an increased rating is not 
warranted because the veteran's cholecystectomy residuals 
cannot be described as severe.  The veteran has reported 
frequent diarrhea with abdominal cramping, but there is no 
evidence of weight loss, vitamin deficiencies, fecal leakage 
or other unfortunate manifestations that would amount to a 
severe disability picture.  Also, the veteran's post-
operative scar does not amount to a severe residual of 
gallbladder removal because it has been described as 
nontender and causes no limitation of motion or function and 
does not cause pain or numbness.  It is merely hypopigmented 
and slightly elevated.  As the post-surgical scar does not 
appear to cause severe disability, a 30 percent evaluation 
for residuals of a cholecystectomy is not warranted on its 
account.  

The Board notes that scarring is a separate and distinct 
manifestation that is ratable under differing diagnostic 
codes, no bar to the assignment of a separate rating is 
found.  See 38 C.F.R. § 4.14; Esteban, supra.

As to the rating to be assigned, the medical data fails to 
indicate that the veteran's post-surgical cholecystectomy 
scarring is deep or productive of limitation of motion, such 
that a compensable rating is assignable under Diagnostic Code 
7801.  38 C.F.R. § 4.118 (2007).  Similarly, evidence that 
the scarring covers 144 square inches is absent, and a 
compensable rating under Diagnostic Code 7802 is not in 
order.  Id.  The scar is not shown to be unstable or painful 
on examination, and compensable evaluations under Diagnostic 
Codes 7803 and 7804 are not assignable.  Id.  Lastly, it is 
not shown by recent examination or record of treatment that 
the veteran's scarring is productive of any limitation of 
function, as required by Diagnostic Code 7805.  Id.  That 
being the case, it is concluded that a preponderance of the 
evidence shows that the healed scar resulting from an in-
service cholecystectomy is not of such a nature or severity 
as to warrant the assignment of a separate compensable 
schedular evaluation.  

The Board also observes that the veteran's cholecystectomy 
residuals do not appear to have fluctuated in severity during 
the course of this appeal.  As such, a staged rating need not 
be considered.  Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected cholecystectomy residuals have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Low back strain

The veteran's service-connected low back strain has been 
rated 10 percent disabling by the RO under the provisions of 
Diagnostic Codes 5295 and 5237.  38 C.F.R. § 4.71a (2002, 
2007).

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  Additionally, VA's Office of General 
Counsel has determined that the amended rating criteria can 
be applied only for the period from and after the effective 
date of the regulatory change.  The Board can apply only the 
former regulation to rate the disability for periods 
preceding the effective date of the regulatory change.  
However, the former rating criteria may be applied 
prospectively, beyond the effective date of the new 
regulation.  Id.; see also VAOPGCPREC 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).

Diagnostic Code 5295, lumbosacral strain, provides a 40 
percent evaluation when severe, with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned with muscle spasm on forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 10 
percent evaluation is assigned with characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  The 
old Diagnostic Code 5294, sacroiliac injury and weakness is 
rated under the same criteria.  38 C.F.R. § 4.71a, Diagnostic 
Code 5294 (2002).

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply. This formula encompasses 
current Diagnostic Code 5237 (lumbosacral strain).

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  38 
C.F.R. § 4.71a, Diagnostic Code 5235-5242 (2007).

On September 2004 VA spine examination, the veteran 
complained of lumbar stiffness and pain and used over-the-
counter analgesics to control symptoms.  Flare-ups were 
associated with any turning movements, so the veteran limited 
such movements.  There was no need for ambulatory assistance.  
She could walk one mile and stand 15 minutes.  Objectively, 
posture and gait were normal.  Forward flexion was to 45 
degrees, extension was to 45 degrees, lateral flexion was to 
45 degrees bilaterally, and lateral rotation was to 80 
degrees bilaterally.  Range of motion of the thoracolumbar 
spine was to 85 degrees of flexion, extension was to 25 
degrees, lateral flexion was to 25 degrees bilaterally, and 
lateral rotation was to 15 degrees bilaterally.  The 
foregoing ranges of motion were without pain; further motion 
was possible with pain.  The examiner indicated that 
ambulation varied day of day; at times one block was 
possible, and at other times more was possible.  The examiner 
diagnosed chronic lumbar strain and X-ray studies that were 
within normal limits.

On April 2007 VA spine examination, the veteran complained of 
low back pain without radiation.  She took analgesics and 
engaged in physical therapy to control the pain.  Every two 
months, a flare-up occurred where incapacitating pain lasted 
two to three days.  Occasional muscle spasms caused 
difficulty in bending, lifting, carrying objects, prolonged 
sitting, and walking.  The veteran worked as a rehabilitation 
technician and took approximately a week of sick leave in the 
previous year secondary to her back pain.  The veteran could 
walk one block without pain.  Extension was from zero to 45 
degrees, lateral flexion was to 45 degrees bilaterally, 
rotation was from zero to 80 degrees bilaterally.  As to the 
thoracolumbar spine, forward flexion was to 90 degrees, 
extension was to 30 degrees, bilateral lateral flexion was to 
30 degrees, and bilateral lateral rotation was to 30 degrees.  
There was pain on extremes of motion.  There were no muscle 
spasms on examination, but there was mild tenderness over the 
lumbar spine.  No fatigue was noted.  The examiner indicated 
that she saw no degenerative joint disease of the lumbar 
spine on X-ray study, and she diagnosed chronic lumbar spine 
strain.

Applying the law to the foregoing facts, it is clear that a 
20 percent evaluation under Diagnostic Code 5295 is not 
warranted because such evaluation would require muscle spasm 
on extreme forward bending or loss of lateral spine motion, 
and such manifestations have not been shown at any time.  

Potentially applicable is Diagnostic Code 5292, limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  Under former Diagnostic Code 5292, a 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  Id.  A 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine, and a 10 percent evaluation is warranted for slight 
limitation of motion of the lumbar spine.  Id.  

Words such as "slight", "moderate", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2007).

The Board is of the impression that a 20 percent evaluation 
is warranted under Diagnostic Code 5292 due to limitation of 
motion of the lumbar spine and pain on extremes of motion.  
The veteran's lumbar range of motion has fluctuated during 
the appellate period but never to a degree that the Board 
would characterize as severe.  See 38 C.F.R. § 4.6.  The 
evidence does not show that lumbar spine limitation of motion 
interferes with the veteran's ability to function normally.  
For this reason, the Board is of the opinion that the 
veteran's lumbar limitation of motion is not severe in nature 
and does not warrant a 40 evaluation under Diagnostic Code 
5292.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Turning to the amended criteria, a 40 percent evaluation is 
not warranted because such a rating would entail either 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  Neither scenarios are present, and a 40 percent under 
the current criteria is denied.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

In summary, the veteran is entitled to a 20 percent 
evaluation under Diagnostic Code 5292 for the entire 
appellate period because the Board has considered the most 
severe symptomatology in assigning the 20 percent rating 
herein.  Fenderson, supra; VAOPGCPEC 3-2000; VAOPGCPREC 7-
2003.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2007) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2007) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
No further compensation is warranted under these provisions 
because functional loss due to pain has been taken into 
account in the assignment of a 20 percent evaluation under 
Diagnostic Code 5292.  Furthermore, weakened movement, excess 
fatigability, and incoordination have not been shown.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected low back strain has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Indeed, the last examination revealed 
only a week's absence from work due to the low back.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Umbilical herniorrhaphy residuals

The veteran's service-connected umbilical herniorrhaphy 
residuals have been rated zero percent disabling under the 
provisions of Diagnostic Code 7339.  38 C.F.R. § 4.114

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, a zero percent 
rating is contemplated for a postoperative ventral hernia 
that is healed with no disability and no belt indicated.  A 
20 percent rating is warranted for a small, postoperative 
ventral hernia that is not well supported by a belt under 
ordinary conditions, or a healed ventral hernia or post- 
operative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
assigned for a large, postoperative ventral hernia that is 
not well supported by a belt under ordinary circumstances.  
Finally, a 100 percent rating is assigned for a massive, 
postoperative ventral hernia that is persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.

Other diagnostic codes, which may be applicable in the 
present case, are 38 C.F.R. § 4.118, Diagnostic Codes §§ 
7801-7805, the rating schedule for scars.

Under Diagnostic Code 7801, for scars other than head, face, 
or neck, that are deep or that cause limited motion, a 10 
percent disability rating is for assignment for an area or 
areas exceeding 6 square inches.  A 20 percent rating is 
assigned for an area or areas exceeding 12 square inches.  A 
30 percent rating is warranted for an area or areas exceeding 
72 square inches, and a 40 percent rating is assigned for an 
area or areas exceeding 144 square inches.  Diagnostic Code 
7802 provides a 10 percent disability rating for scars, other 
than the head, face, or neck, that are superficial and that 
do not cause limited motion and have an area or areas of 144 
square inches or greater.  Diagnostic Code 7803 assigns a 10 
percent disability rating for unstable, superficial scars.  
Diagnostic Code 7804 provides a 10 percent disability rating 
for superficial scars that are painful on examination.  
Diagnostic Code 7805 provides that "other" scars should be 
rated on limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (disfigurement of the 
head, face, or neck) is not for application in the present 
case.

In a September 2004 VA medical examination report, the 
examiner indicated that there were no umbilical herniorrhaphy 
sequelae.  There was a well-healed surgical scar of 
approximately one inch in length that was slightly 
hypopigmented but not sensitive.  The examiner diagnosed an 
umbilical herniorrhaphy with no residuals.

In April 2007, the veteran's umbilical herniorrhaphy was 
again assessed.  There was no bulging mass through the 
umbilicus or pain.  No cough impulse was felt.  On the head 
raising test, no protrusion was noted.  The umbilical area 
was mildly hypopigmented with no tenderness.  The examiner 
diagnosed an umbilical herniorrhaphy in service with no 
recurrence and increased pigmentation in the umbilical area.  

Applying the facts to the law, a compensable evaluation for 
the service-connected umbilical herniorrhaphy residuals is 
not warranted at any time during the appeal period.  See 
Fenderson, supra.  

The veteran's symptomatology falls squarely within the 
criteria for a zero percent evaluation under Diagnostic Code 
7339, as her umbilical herniorrhaphy is healed without 
sequelae, and no belt is indicated.  38 C.F.R. § 4.114, 
Diagnostic Code 7339.  A 20 percent evaluation would 
necessitate a ventral hernia that is not well supported by a 
belt or weakening of the abdominal wall and indication for a 
supporting belt.  As stated, no residuals have been found to 
include a weakened abdominal wall or the need for a belt.  A 
20 percent evaluation, therefore, is not warranted.  Id.  

Scarring is a separate and distinct manifestation that is 
ratable under differing diagnostic codes, no bar to the 
assignment of a separate rating is found.  See 38 C.F.R. § 
4.14; Esteban, supra.

As to the rating to be assigned, the medical data does not 
show that the veteran's umbilical herniorrhaphy scar is deep 
or productive of limitation of motion, such that a 
compensable rating is assignable under Diagnostic Code 7801.  
38 C.F.R. § 4.118.  Similarly, evidence that the scarring 
covers 144 square inches is absent, and a compensable rating 
under Diagnostic Code 7802 is not in order.  Id.  The scar is 
not shown to be unstable or painful on examination, and a 
compensable evaluation under Diagnostic Codes 7803 and 7804 
are not assignable.  Id.  Lastly, it is not shown that the 
veteran's umbilical herniorrhaphy scarring is productive of 
any limitation of function, as required by Diagnostic Code 
7805.  Id.  That being the case, it is concluded that a 
preponderance of the evidence shows that the healed scar 
resulting from an in-service umbilical herniorrhaphy is not 
of such a nature or severity as to warrant the assignment of 
a separate compensable schedular evaluation.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected residuals of an umbilical herniorrhaphy 
have resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwel, supra; Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for residuals of a c-section is granted.

An increased rating for the service-connected cystitis with 
UTIs is denied.

An increased rating for service-connected cholecystectomy 
residuals is denied.

An evaluation of 20 percent for service-connected low back 
strain is granted subject to the law and regulations 
governing the payment of veterans' benefits.

An increased rating for the service-connected residuals of an 
umbilical herniorrhaphy is denied.


REMAND

Regarding the veteran's claim of entitlement to service 
connection for a bilateral arch disorder, the service medical 
records reflect that bilateral pes planus was found early in 
service and that the veteran was referred for orthotics.  The 
service medical records contain at least one mention of left 
foot pain, and quite a few mentions of ankle, shin, and calf 
complaints.  

After service, bilateral arch pain is mentioned in passing in 
a September 2004 VA cold injuries examination report.  That 
report indicates that the examiner did not review the claims 
file in conjunction with the examination.  In her January 
2008 hearing testimony, the veteran asserted that her foot 
discomfort began during basic training and persists to this 
day.

Because the in-service medical evidence shows a diagnosis of 
pes planus, at least one complaint of foot pain, and many 
complaints regarding the ankles, shins, and calves and 
because no medical examination related to the feet was 
ordered, the Board asks that an orthopedic examination of the 
feet be arranged.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  The examiner should be asked to identify all 
disorders of the feet and opine regarding the etiology of 
each such disorder diagnosed.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA orthopedic examination 
to determine whether the veteran suffers 
from any disorders of the feet.  If so, 
the examiner must opine regarding the 
etiology of each such disorder diagnosed.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
less than 50% likelihood).  The examiner 
should provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file was 
reviewed.

2.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided with 
a supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


